Citation Nr: 1242672	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  00-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for impotence, to include as secondary to service-connected ilio inguinal nerve entrapment syndrome and neuropathy.  

2.  Entitlement to service connection for a left knee disability, to include  chondromalacia and torn meniscus of the left knee.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a foot disorder, to include bilateral pes planus or left foot pain; and if so, entitlement to service connection for such disorder.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left hip pain, and if so, entitlement to service connection for such disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and E.H.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1998 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  As pertinent to this appeal, the RO denied the Veteran's application to reopen claims of entitlement to service connection for bilateral pes planus, left foot pain, and left hip pain; and also denied entitlement to service connection for impotency and chondromalacia of the left knee.  

The Board notes that the RO reopened the claims for service connection for bilateral pes planus, left foot pain, and left hip pain during the course of the appeal, based on a finding that new and material evidence had been received.  However, the determination of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim.  The RO's determination in this regard is not binding on the Board, and this must be determined by the Board upon de novo review.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The Veteran testified as to the issues on appeal at a RO hearing before a Decision Review Officer (DRO) in March 2002.  A transcript of that hearing is of record.

These issues have been before the Board several times.  In August 2003, the Board remanded the case to afford the Veteran his requested videoconference hearing before a Veterans Law Judge (VLJ).  The Veteran then testified, along with another witness, E.H., before a VLJ via videoconference from the RO in November 2005.  A transcript of that hearing is associated with the claims file.  

In February 2006, the Board remanded these issues for additional development.  At that time, the agency of original jurisdiction (AOJ) was directed to attempt to verify the Veteran's receipt of a Purple Heart Medal and obtain supporting documentation.  The AOJ was also directed to provide a VA examination to determine the nature and etiology of any current impotence, namely, whether such condition was caused or aggravated by the service-connected ilio inguinal nerve entrapment syndrome.  

In June 2010, the Board again remanded these issues for another Board hearing because the VLJ who had conducted the November 2005 videoconference hearing was no longer employed by the Board.  The Veteran testified at a hearing via videoconference from the RO before the undersigned Veterans Law Judge in December 2010.  A transcript of that hearing is associated with the claims file.  

In April 2011, the Board remanded these issues once again for further development.  Specifically, the AOJ was directed to ensure that the Veteran had received proper notice as to his claims, and to again seek verification from the Air Force of the Veteran's receipt of a Purple Heart Medal, as that action had not completed.  

The Board observes that, in July 2011, the Veteran and his representative requested another Board hearing in order to clarify perceived errors or discrepancies in the December 2010 hearing transcript.  The Veteran also submitted a copy of the transcript with the perceived errors noted and corrected at that time.  It is unclear when he received a copy of the transcript, although it may have been in response to his request for a copy of his claims file, which was provided to him in June 2011.  The Board construes these letters as a motion for correction of the hearing transcript and a motion for a new hearing.  See 38 C.F.R. §§ 20.703, 20.716, 20.717 (2012). 

Many of the errors noted by the Veteran in the transcript are to correct the spelling of medical providers' names.  Several asserted errors are simply question marks next to a phrase, several are to add additional words or to change words or dates, and several are to state that he did not say something or that it is "wrong."  The corrections to providers' names are consistent with the other evidence.  The other notations by the Veteran will be considered along with the other evidence of record, but the transcript will not be amended in those respects.  With regard to the request for an additional Board hearing, the Veteran has already been afforded two Board hearings (as well as an RO hearing), at which he described his symptoms and contentions as to each of the issues on appeal in detail.  He is not entitled to another Board hearing.  There is also no indication that any portion of the hearing was not recorded or transcribed.  For these reasons, the Veteran's motions are denied.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
As discussed below, the Board finds that sufficient evidence has now been received to reopen the previously denied claims.  However, although the Board sincerely regrets the additional delay, the service connection claims must again be remanded.

Accordingly, the issues of entitlement to service connection for impotence, left knee disability, foot disorder (to include pes planus or left foot pain), and left hip pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus, also claimed as left foot pain, was initially denied in a December 1969 rating decision, the Veteran was notified of such denial and his appellate rights, and he did not submit additional evidence or appeal from that determination within one year.

2.  The Veteran applied to reopen the claim for bilateral pes planus or left foot pain prior to August 29, 2001; evidence received since the previous denial is neither cumulative nor redundant of the previous evidence of record, and it is so significant that it must be considered to fairly decide the merits of the claim.

3.  Service connection for left hip pain was initially denied in a December 1969 rating decision, the Veteran was notified of such denial and his rights, and he did not submit additional evidence or appeal from that determination within one year.

4.  The Veteran applied to reopen the claim for left hip pain prior to August 29, 2001; evidence received since the previous denial is neither cumulative nor redundant of the previous evidence of record, and it is so significant that it must be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1969 RO denial of service connection for bilateral pes planus or left foot pain was final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)]. 

2.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral pes planus or left foot pain.  38 U.S.C.A. § 5108 (West 1991 & 2002); 38 C.F.R. § 3.156(a) (1997 & 2001).

3.  The December 1969 RO denial of service connection for left hip pain was final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)]. 

4.  New and material evidence has been received sufficient to reopen the previously denied claim for service connection for left hip pain.  38 U.S.C.A. § 5108 (West 1991 & 2002); 38 C.F.R. § 3.156(a) (1997 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Additional requirements apply for a request to reopen a previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  However, as the Board's decision herein to reopen the previously denied service connection claims for bilateral pes planus or left foot pain and for left hip pain are completely favorable, no further development is necessary in this regard.  As discussed below, the service connection claims are being remanded herein.

Where a claim has been finally adjudicated, a Veteran must present new and material evidence in order to reopen the previously denied claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, where new and material evidence is received within one year after the initial denial, the determination is not final, and the claim remains pending.  Therefore, VA must evaluate submissions received during the relevant period and determine whether they contain new and material evidence pertaining to a pending claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

In this case, the Veteran's service connection claims for bilateral pes planus, also claimed as left foot pain, and for left hip pain were initially denied in a December 1969 rating decision.  The Board notes that the Veteran has argued during the current appeal that he never received notice of such determinations, stating that notice may have been sent to a wrong address, although he has provided no proof of such assertion.  A review of the claims file shows that notice of the determinations and of the Veteran's appellate rights was mailed to his last known address.  Further, the notice was sent to the same address at which notice of the November 1969 VA examination was sent, and the Veteran appeared for that examination.  Moreover, the law presumes the regularity of the administrative process, in the absence of clear evidence to the contrary.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Here, there is no clear evidence that the notice was sent to the wrong address, so the presumption of regularity is not rebutted.  As such, the Board finds that the Veteran was properly notified of the December 1969 denials and his appellate rights.  

The Board also notes that the Veteran has argued on several occasions that he was already granted service connection for left hip pain and left foot pain, pointing to certain documents dated in 1969.  However, the Veteran is misreading these documents, as service connection was clearly denied for such conditions at that time, resulting in the need for new and material evidence to reopen the claims.

The Veteran did not indicate an intent to appeal within one year of being notified of the December 1969 denials.  Further, new and material evidence was not received during that period.  While the claims file includes VA records dated in July 1970 and September 1970, which were received at that time, they only indicate a claim for treatment for dental conditions or left flat foot, and that the Veteran was not treated for flat feet during service.  This evidence, to include a current diagnosis of flat feet, was already considered in the initial adjudication of the claim.  Therefore, this was not new and material evidence.  As such, the December 1969 rating decision became final.  38 U.S.C. § 4005(c) (1964) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1969) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012)]; see also Bond, 659 F.3d at 1367-68.

The Veteran's applications to reopen the claims for bilateral flat feet or left foot pain and for left hip pain were denied in a June 1998 rating decision.  As noted above, the determination of whether new and material evidence has been received is a threshold question in any case involving a previously denied claim.  Wakeford, 8 Vet. App. at 239-40.  For claims to reopen that are received prior to August 29, 2001, new and material evidence is defined as existing evidence not previously submitted to agency decisionmakers, which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant and which by itself or in connection with the evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a claim.  38 C.F.R. § 3.156(a) (1997& 2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of determining whether evidence is new and material, all evidence is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Veteran's claim for bilateral pes planus or left foot pain was initially denied based on a finding that the condition was not shown in service or related to service.  Evidence received since the last final denial includes the Veteran's statements that he injured either both feet or the left foot or ankle during service, with additional statements as to the asserted circumstances of injury.  The Veteran has also testified to continuous feet problems, particularly in the left foot, since service, which have worsened over time.  Additionally, there are several VA and private opinions linking the current disorder to the asserted injury during service.  However, there is conflicting evidence as to whether the Veteran actually sustained the reported injuries during service, and it is unclear if the providers who rendered opinions had all pertinent evidence available for consideration.  As such, the current medical evidence is insufficient to establish service connection.  

The last final denial of the claim for left hip pain was based on a finding of no current disability.  There is new medical evidence showing continued treatment for shooting left hip pain.  Further, a May 2005 VA examiner stated that the left hip problem is primarily muscular, and that there were no abnormalities on x-rays or clinical examination.  However, examination showed objective tenderness over the greater trochanter, with no bony defect or limitation of motion to the hip socket, and x-rays showed calcific trochanteric bursitis.  As such, there is some indication of a diagnosable left hip condition, which was the primary basis for the prior denial.  

As with the feet, the Veteran has submitted additional testimony concerning injury during service and continuous, worsening symptoms since that time.  There are also several VA and private opinions linking the left hip pain to service, or to the claimed foot disorder or the service-connected ilio inguinal nerve entrapment syndrome, to include as based on altered gait.  However, it does not appear that any of these providers had all pertinent evidence before them, to include the Veteran's service records, lay statements, and other VA and private medical evidence over the years.  Therefore, they are insufficient to establish service connection.  

For both left hip pain and bilateral or left foot disorder, the evidence received since the last final denial is neither cumulative nor redundant of the prior evidence.  The new evidence also bears directly on the issue of a nexus to service for the feet, and on the issue of current disability and a nexus to service for the left hip.  Further, when presumed credible, the evidence is so significant that it  must be considered for a fair adjudication of the merits of the Veteran's claims.  It also triggers VA's duty to provide a VA examination to determine the nature and etiology of the current claimed disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, the evidence is new and material, and the previously denied claims for bilateral pes planus or left foot pain, and for left hip pain, are reopened.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d 1356.  


ORDER

New and material evidence having been received, the service connection claim for bilateral pes planus or left foot pain is reopened.

New and material evidence having been received, the service connection claim for left hip pain is reopened.


REMAND

Further development is necessary for a fair adjudication of the reopened claims for bilateral pes planus and left hip pain, as well as the original service connection claims for impotence and left knee disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to impotence or erectile dysfunction, the Veteran has consistently reported right inguinal pain and extreme tenderness radiating into the right testis since service, both for treatment purposes and in support of his claim.  He contends that his impotence is due to the service-connected ilio inguinal entrapment syndrome and severe pain, stating that the pain in the right testicle and groin is excruciating at times.  The Veteran's long-time intimate partner has also indicated that the Veteran has groin pain and difficulty with their sexual relationship.  

The Veteran was afforded a VA examination concerning his impotence in September 2006.  The examiner noted treatment for nerve entrapment syndrome in 1969, for pain in the testicle and groin in 1997 and 1998, and spinal injections at least twice in 1999.  The Veteran was ambulatory with a limp and used a Canadian cane due to pain in the back and right groin at the time of the examination.  The examiner noted a date of onset of impotence in 1988, in that the Veteran lost the desire for sex at that time when he was rear-ended by a car and had cervical pain and severe pain with depression.  There was objective tenderness to the right hypotrophic cord and testicle upon examination, as well as to the right inguinal scar.  

The examiner opined that the Veteran's impotence could not be related to the service-connected inguinal neuropathy without resorting to medical speculation.  He explained that there was no evidence of treatment or diagnosis of impotency during service, and that the Veteran had persistent pain in the groin, pelvis, and testicles, but also multiple co-morbidities including pain, depression, anxiety, and fatigue.  The examiner further explained that anything that decreases energy level such as this could make erection difficult, and that the Veteran's below normal testosterone level could also explain a lack of desire for sexual intercourse.  The Board notes that VA and private records show a chronic low back disorder and cardiac problems, for which the Veteran is not service-connected.  However, the Veteran is service-connected for posttraumatic stress disorder (PTSD), which has been rated as at least 50 percent disabling effective since 1997, and which frequently includes symptoms of anxiety, depression, and sleep impairment.  

The September 2006 VA examination is inadequate, as it does not sufficiently address the effects of all service-connected conditions, to include not only inguinal nerve entrapment syndrome but also PTSD symptomatology.  Further, the examiner did not address both causation and aggravation of the Veteran's impotence by service-connected disability, as required for a secondary service connection claim.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Additional treatment records have also been associated with the claims file since the last VA examination, and further pertinent records may be received upon remand.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).  Therefore, after outstanding records have been received, the Veteran should be scheduled for another VA examination for an opinion as to causation and aggravation of his impotence with consideration of all lay and medical evidence and a complete rationale.  

Concerning disorders of the left knee, left hip, and left or both feet, the Veteran contends that he has had symptoms in such areas continuously since service.  He states that he injured his left knee and left foot or ankle in February 1969 at the same time as his right groin or hernia injury, which he states was due to a mortar or rocket blast.  The Veteran further states that his left knee was just bandaged up at that time, and that shrapnel was found and removed from his left knee during a VA surgery in 2008 (after having undergone prior left knee VA arthroscopies in 1997 and 2003).  Alternatively, the Veteran asserts that his current left knee and left hip disorders are due to flat feet, and particularly a left flat foot or left pronated foot, which he believes was also incurred during service.  Finally, the Veteran argues that his left knee and left hip conditions are due to altered gait from his service-connected right hernia repair with nerve entrapment syndrome. 

There are several VA and private medical opinions of record relating the Veteran's claimed left hip, left knee, and bilateral or left foot conditions to his reported injuries in service, or to each other.  See, e.g., records and letters from Dr. Hazim dated in 2002 and 2003; May 2005 VA examination report; October 2005 report from Dr. Schwartz; VA provider opinions in January 2010, June 2010 and July 2012.  However, there is conflicting evidence as to whether the Veteran actually sustained such injuries during service, due to mortar or rocket blast or otherwise, and as to the timing of his symptoms.  Medical opinions based on unsubstantiated accounts of injuries, and without review of all pertinent lay and medical evidence, are of little to no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting that a medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described).  Additionally, several of the opinions do not include any explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must be supported with an analysis that can be considered and weighed against contrary opinions).  Further, although the Veteran points to several instances where VA providers recorded his statements that his conditions are due to in-service injuries, or are related to each other, these do not constitute medical opinions.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (stating that "a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional").  

As such, it is necessary to ensure that all appropriate development has been attempted to corroborate the asserted in-service injuries and symptoms, and to obtain any outstanding pertinent evidence as to symptomatology after service.  

There is currently evidence of treatment for right inguinal hernia in February and March 1969, but there is currently no evidence of treatment for left knee, left hip, or feet or left foot or ankle problems during service, or of any mortar or rocket blast.  The evidence of record (including an original, reissued DD Form 214 and award certificate) establishes that the Veteran received a Purple Heart for injuries sustained in September 1969.  However, the Veteran states that this award was for the right index finger injury, not for the claimed conditions, which he alleges occurred during a prior combat episode in February 1969.  As such, this award does not trigger the relaxed evidentiary standard for the combat presumption for the asserted incident and injuries.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran has submitted several news articles about attacks on Bien Hoa in 1968 or 1969, although several are not dated and they do not tie the Veteran to the incidents.  There are also several letters from fellow service members indicating that he was injured during the TET Offensive in 1968 or 1969, without specifying the injuries.  Service records indicate that the Veteran served at Bien Hoa Air Base (AB) from October 1968 to October 1969.  In November 1996, the Army and Joint Services Environmental Group provided extracts detailing the dates of attacks on Bien Hoa AB during that period.  This includes dates in September 1969, consistent with the Veteran's Purple Heart for right index finger wounds at that time, as well as an attack on February 23, 1969.  Although the Veteran has reported that his current injuries were sustained during a mortar or rocket attack in February 1969, the currently available service treatment records indicate that he had surgery for right hernia repair on February 12, 1969.  This was nearly 2 weeks prior to the documented attack on Bien Hoa, and the available service records do not indicate that the hernia was caused by any combat action or mortar or rocket attack.  

The Veteran was also issued an Air Force Outstanding Unit Award with Bronze V (or Valor) in December 1999, as shown by a DD Form 215.  The basis for this award is unclear from the evidence of record.  However, VA's adjudication manual provides that an Air Force Commendation Medal with "V" Device will be considered evidence that a veteran engaged in combat with the enemy, unless there is clear and convincing evidence to the contrary.  See M21-1MR Part IV.ii.1.D.13.d.  Here, the Veteran was not issued an individual Commendation Medal, but rather, his unit was issued the award.  Nevertheless, the presence of the V Device or Valor is an indication of combat or combat support service.  Evidence that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he or she was, in fact, involved in the combat event or combat support service.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).   As such, the AOJ should request a complete copy of the Veteran's service personnel records upon remand, to include any evidence of combat in February 1969.

Additionally, there is an indication that pertinent service treatment records remain outstanding.  The currently available records indicate that the Veteran was operated on at the 93rd Evacuation Hospital (LBH) at Vung Tau on February 12, 1969, and that those records were not contained in the service treatment records.  This is fairly consistent with the Veteran's testimony that he was treated in February 1969 at a MASH (or mobile army surgical hospital) at Long Binh or Vung Tau, as well as at Bien Hoa and then at Cam Ranh Bay for recovery.  The Veteran has also submitted copies of envelopes and letters sent by him from the 36th Evacuation Hospital (SMBL), which he asserts were mailed during his treatment at recovery in February 1969.  He has stated at various times that he was treated at an Army hospital or an Air Force hospital in February 1969.  The AOJ requested copies of inpatient clinical records from the 36th Evacuation Hospital at Vung Tau for September 1969, and a negative response was received from the National Personnel Records Center (NPRC) in March 2007.  However, the Veteran asserts that his injuries at treatment at Vung Tau, etc. occurred in February 1969.  As such, additional efforts should be made to obtain any outstanding inpatient or outpatient records pertaining to the hernia/groin, left knee, left hip, left foot or ankle, or both feet in February 1969.  

There is also an indication of possibly outstanding pertinent VA treatment records.  The Veteran has reported being seen at the Wichita, Kansas VA facility in 1969.  It is unclear if this was for treatment purposes or merely for a November 1969 VA examination in connection with his previous claim for service connection.  In November 1994, the Wichita VA responded that there were no records available dated from January 1, 1970, forward.  However, it is unclear if records from October 1969 through December 31, 1969 have been requested from the Wichita VA.  Further, the Veteran has reported treatment at various VA facilities in Florida over the years since service, namely, at West Palm Beach, Bay Pines, Miami, Fort Meyers, and Tampa.  Although some of these records have been obtained, there are many gaps in treatment, and it is unclear if records from all of these facilities have been requested.  Therefore, upon remand, the AOJ should request copies of any outstanding VA treatment records from Wichita, Kansas; and from  West Palm Beach, Bay Pines, Miami, Fort Meyers, and Tampa, Florida, dated from October 1969 forward.  The Veteran should be notified if any records are unavailable.

The Board notes that the Veteran has also reported private treatment over the years, and he submitted letters and records from several providers, including from First Medical dated from 1984 to 1992, and from other providers dated from 2002 forward.  There is also a November 1994 response from Bristol Medical Center indicating that any records from Dr. Serrano dated from 1969 through 1986 had been destroyed.  As such, it appears that reasonable efforts have been made to obtain the identified private records.  If the Veteran identifies any further outstanding private records upon remand, efforts should be made to obtain them.

The AOJ verified in November 2003 that the Veteran was not in receipt of disability benefits from the Social Security Administration (SSA) at that time.  Although a March 2002 VA treatment record indicates that he was on disability for the neck due to an automobile accident in May 1998 (with resulting cervical fusion in 1990), it appears that such payments were for workers' compensation.  Upon remand, the Veteran should be requested to identify any such records and authorize VA to obtain them, as they may contain information pertinent the claimed conditions.

After all identified, available service treatment and personnel records and post-service VA and private treatment records have been associated with the claims file, the Veteran should be scheduled for a new VA examination for each of his claimed disabilities.  In this regard, the Board notes that the AOJ notified the Veteran that he was scheduled for a VA examination in July 2012, but he contacted the facility before that date to say that he would not be able to attend due to knee surgery.  In a July 2012 letter, the AOJ acknowledged this communication and requested the Veteran to indicate when he would be available.  The Veteran responded that he should be recovered enough to attend a VA examination after September 2012, and he has subsequently indicated that he is willing and able to attend an examination.  However, the Veteran was not scheduled for a new VA examination.  Rather, the AOJ issued a Supplemental Statement of the Case in August 2012 indicating that the Veteran had failed to report for the VA examination, and denying the claims.  

As noted above, the September 2006 VA examination concerning impotence was inadequate because it did not adequately address the effects of all service-connected conditions, or the elements of causation and aggravation.  The Veteran was also afforded a VA examination in May 2005 that addressed the feet, left knee, and left hip.  However, that examination and the resulting etiological opinions were based in part on the Veteran's claims of injury to the left ankle ligaments or tendons due to blast injury during service.  Also, the examiner appears to make some conflicting statements, stating that he could not offer an opinion as to the etiology of the left knee condition without resorting to speculation after stating that the left knee was like likely caused by the reported injuries during service.  As such, that VA examination was also inadequate for a fair adjudication.

Upon remand, the Veteran should be scheduled for the appropriate VA examination or examinations to determine the nature and etiology of the claimed impotence, left knee disability, foot disorder to include bilateral pes planus or left foot pain, and left hip pain.  As set forth below, the examiner should address direct, presumptive, and secondary service connection, as appropriate.  All lay and medical evidence should be considered, and a complete rationale should be provided for any opinion offered.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any outstanding treatment since separation from service for impotence, left knee disability, foot disability to include bilateral pes planus or left foot pain, and left hip pain; and to complete an authorization form (VA Form 21-4142) for any non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to any inpatient or outpatient records dated from October 1969 forward from VA facilities in Wichita, Kansas; and in West Palm Beach, Bay Pines, Miami, Fort Meyers, and Tampa, Florida.

2.  Make additional requests, as needed, to the appropriate agencies and record repositories to obtain the Veteran's complete service personnel records, including any evidence of combat in February 1969. 

3.  Make additional requests, as needed, to the appropriate agencies and record repositories (for the Air Force and Army) to obtain the Veteran's complete service treatment records.  In particular, requests should be made for any inpatient or outpatient treatment from February to March 1969 for hernia, left knee, left foot or ankle or both feet, or left hip at the 93rd Evacuation Hospital (LBH), the 36th Evacuation Hospital (SMBL), or other treatment at Vung Tau, Long Binh, Bien Hoa, or Cam Ranh Bay.

4.  Request the Veteran to identify and provide the necessary authorization for VA to obtain any records pertaining to his disability benefits concerning a 1988 automobile accident.  After receiving any necessary authorization, request copies of such records.  

5.  All requests and all responses for the above-described records, including negative responses, should be documented, and all records received should be associated with the claims file.  Requests for Federal records, to include VA or military records, should continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination should be recorded in the claims file.  Reasonable requests should be made for non-Federal records.  If any records cannot be obtained, the Veteran should be notified of the missing records, the efforts taken, and any further efforts that will be made by VA to obtain them.  The Veteran should also be allowed an appropriate time to provide any such records.

6.  After completing the above-described development, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his impotence, foot disorder to include bilateral pes planus or left foot pain, left knee disability, and left hip pain.  The entire claims file and a copy of this remand should be made available to the examiner(s) for review, and such review should be noted in the examination report(s).  All necessary tests and studies should be conducted.  The examiner(s) should respond to the following:

(a)  Concerning impotence:

(1)  Is it at least as likely as not (probability of 50 percent or more) that such disorder was proximately caused by the service-connected ilio inguinal nerve entrapment syndrome and/or PTSD? 

(2)  If not, is it at least as likely as not that the Veteran's impotence was proximately worsened beyond its natural progression (aggravated) by the service-connected ilio inguinal nerve entrapment syndrome or PTSD?

(3)  If impotence is not secondary to service-connected disability, is it at least as likely as not that it was incurred as a result of the Veteran's military service from November 1965 to October 1969?  

NOTE: A complete rationale (explanation) should be provided for any opinion offered.  All pertinent evidence should be considered, including lay statements as to timing of impotence, as well as medical evidence and opinions, to include the September 2006 VA examination report.  If an opinion cannot be provided without resorting to speculation, the examiner should so state, and should explain why a non-speculative opinion cannot be offered.

(b)  Concerning the left hip, left knee, and feet: 

(1)  Identify any current disorder of the left hip, left knee, and feet (to include pes planus or other left foot disorder).

(2)  For each current disorder of the left hip, left knee, or feet, is it at least as likely as not (probability of 50 percent or more) that such disorder was incurred as a result of the Veteran's military service from November 1965 to October 1969?  In this regard, the reported injuries during service should be compared to the other evidence of record, including but not limited to the Veteran's service treatment and personnel records, and post-service lay and medical evidence.  

(3)  Also, is it at least as likely as not that any diagnosed arthritis of the left knee, left hip, or feet manifested to a compensable degree within one year following the Veteran's separation from service, or by October 1970?

(4)  If any current disorder of the left hip, left knee, or feet is not found to be directly related to service, is it at least as likely as not that such disorder was proximately caused by the Veteran's ilio inguinal nerve entrapment syndrome?  

(5)  If not, is it at least as likely as not that any current disorder of the left hip, left knee, or feet was proximately worsened beyond its natural progression (aggravated) by the Veteran's ilio inguinal nerve entrapment syndrome?  

NOTE: A complete rationale should be provided for any opinion offered.  All lay and medical evidence should be considered, to include opinion from Dr. Hazim dated in 2002 and 2003; the May 2005 VA examination report; the October 2005 report from Dr. Schwartz; and VA opinions in January 2010, June 2010 and July 2012.  If an opinion cannot be offered without resorting to speculation, the examiner should so indicate, and should explain why a non-speculative opinion cannot be offered.  

7.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  All raised theories of service connection should be addressed, to include on a direct, presumptive, and secondary basis, as appropriate.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination(s) requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination(s) may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


